  Case 14-38952         Doc 43      Filed 10/29/18 Entered 10/29/18 11:17:57                Desc Main
                                       Document Page 1 of 2


                              UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION


IN RE:                                          CASE NO. 14 B 38952
                                                CHAPTER 13
SHERYL DENISE CARSON
                                                JUDGE DONALD R CASSLING

         DEBTOR                                 NOTICE OF FINAL CURE PAYMENT


Pursuant to Federal Rule of Bankruptcy Procedure 3002.1(f), the Chapter 13 Trustee, TOM VAUGHN
files this Notice of Final Cure Payment. The amount required to cure the default in the claim listed
below has been paid in full.

Name of Creditor: US BANK NATIONAL ASSOCIATION



Final Cure Amount

Court   Claim       Account                                   Claim            Claim        Amount
Claim # ID          Number                                    Asserted         Allowed      Paid

           24       XXXXXX8446                                $15,374.92       $15,374.92 $15,374.92

Total Amount Paid by Trustee                                                                $15,374.92


Monthly Ongoing Mortgage Payment

Mortgage is Paid:

     Through the Chapter 13 Conduit                   X Direct by the Debtor


Within 21 days of the service of the Notice of Final Cure Payment, the creditor MUST file and serve a
Statement as a supplement to the holder’s proof of claim on the Debtor, Debtor's Counsel and the
Chapter 13 Trustee, pursuant to Fed.R.Bank.P.3002.1(g), indicating 1) whether it agrees that the Debtor
has paid in full the amount required to cure the default on the claim; and 2) whether the Debtor is
otherwise current on all payments consistent with 11 U.S.C. § 1322(b)(5).

The statement shall itemize the required cure or post-petition amounts, if any, that the holder contends
remain unpaid as of the date of the statement. The statement shall be filed as a supplement to the
holder’s proof of claim and is not subject to Rule 3001(f). Failure to notify may result in sanctions.
  Case 14-38952        Doc 43      Filed 10/29/18 Entered 10/29/18 11:17:57              Desc Main
                                      Document Page 2 of 2


                                                                             CASE NO. 14-38952-DRC


                                    CERTIFICATE OF SERVICE

I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the
persons named above by U.S. mail at 55 E. MONROE STREET, SUITE 3850, CHICAGO, IL 60603 or
by the methods indicated on this 29th day of October, 2018.


Debtor:                                         Attorney:
SHERYL DENISE CARSON                            GERACI LAW LLC
8156 S MAPLEWOOD                                55 E MONROE # 3400
CHICAGO, IL 60652                               CHICAGO, IL 60603
                                                via Clerk's ECF noticing procedures

Mortgage Creditor:                              Creditor:
US BANK                                         US BANK NATIONAL
% KLUEVER & PLATT                               ASSOCIATION
65 E WACKER PL #2300                            % SELECT PORTFOLIO SERVICING
CHICAGO, IL 60601                               PO BOX 65450
                                                SALT LAKE CITY, UT 84165

ELECTRONIC SERVICE - United States Trustee


Date: October 29, 2018                                       /s/ TOM VAUGHN
                                                             TOM VAUGHN
                                                             CHAPTER 13 TRUSTEE
                                                             55 E. MONROE STREET, SUITE 3850
                                                             CHICAGO, IL 60603
